Motion granted. Attorney Gregory D. Brunton is hereby substituted as attorney of record for Defendant Fieldwork,
Inc., replacing Jordan P. Vick and Emily Kesler.
/s/John R. Adams               IN THE UNITED STATES DISTRICT COURT
U.S. District Judge             FOR THE NORTHERN DISTRICT OF OHIO
October 7, 2019                            EASTERN DIVISION


         ADVANCED DERMATOLOGY, on                      )
                                                            Case No.: 5:19-cv-01828-JRA
         behalf of itself and all those similarly      )
         situated,                                     )
                                                            Judge: John R. Adams
                                                       )
                 Plaintiff,                            )
                                                            Magistrate Judge: Kathleen B. Burke
                                                       )
         vs.                                           )
                                                       )
         FIELDWORK, INC.,                              )
                                                       )
                 Defendant.                            )

                    FIELDWORK’S UNOPPOSED JOINT MOTION FOR WITHDRAWAL
                                AND SUBSTITUTION OF COUNSEL

               Defendant Fieldwork, Inc. (“Fieldwork”), by and though its attorneys, and pursuant to

       Local Rule 83.9, requests that the Court enter an order allowing Jordan P. Vick and Emily Kesler

       of SEYFARTH SHAW LLP to withdraw their appearances as counsel of record for Fieldwork and

       permitting Gregory D. Brunton of GORDON & REES SCULLY MANSUKHANI, LLP to appear

       as substitute counsel of record for Fieldwork. Fieldwork requested and is aware of the instant

       Motion.

               This motion for withdrawal and substitution of counsel is not sought for delay or any other

       improper purpose. This confirms that GORDON & REES SCULLY MANSUKHANI, LLP is

       aware of and will comply with all pending deadlines in the matter, and that written notice has been

       provided to all other parties or counsel of record through the Court’s CM/ECF system.

               On October 3, 2019, undersigned counsel contacted Ronald Fredericks of Frederick &

       Berler, LLC, Plaintiff’s attorney, and inquired as to whether he had any objection to this Motion.

       Mr. Frederick did not have any objection and agreed to filing this motion as unopposed.
